DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-19 are pending, of which Claims 6 and 11-19 are withdrawn.  Claims 1-5 and 7-10 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 03/03/2022 is acknowledged.  The traversal is on the ground(s) that the Unity of Invention Requirement does not include any explanation as to how the three identified species do not relate to a single general inventive concept under PCT Rule 13.1.  This is not found persuasive because specifically how the three identified species do not relate to a single general inventive concept under PCT Rule 13.1 is clearly set forth at page 4 of the Restriction Requirement dated 01/14/2022 detailing how they lack the same corresponding special technical features and art showing the same.
The traversal is on the ground(s) that the Unity of Invention Requirement makes no mention of how Applicant’s claims do not have Unity of Invention in view of 37 C.F.R. §1.475(b).  This is not found persuasive because Examiner identified the reason Applicant’s claims do not have Unity of Invention in view of 37 C.F.R. §1.475(b), specifically they do not fall into any of the 5 categories identified at page 4 of the Restriction Requirement dated 01/14/2022 and Applicant has not asserted otherwise.
The traversal is on the ground(s) that applicants are allowed, even encouraged, by the U.S. Patent and Trademark Office to draft claims of varying scope.  This is not found persuasive because the claims do not fall into any of the 5 categories identified at page 4 of the Restriction Requirement dated 01/14/2022 and Applicant has not asserted otherwise.  Examiner notes this is the same Unity of Invention given in the parent case, now abandoned (Serial No. 15/505,780).
The requirement is still deemed proper and is therefore made FINAL.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “color space” as recited in Claim(s) 1 must be shown or the feature(s) canceled from the claim(s).  Also, “target plane” as recited in Claim(s) 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US PG PUB 2013/0051642; hereinafter “Kanda”) in view of Shinoda et al. (US PG PUB 2010/0074508; hereinafter “Shinoda”).
As to Claim 1, Kanda discloses an electronic endoscope system comprising: 
a memory that stores instructions (e.g., 14, Fig. 1, paragraph [0035]); and 
a processor (e.g., 10, Fig. 1, paragraph [0035]) that, when executing the instructions stored in the memory, performs the operations of: 
a plotting operation configured to plot pixel correspondence points (e.g., Fig. 3, paragraph [0049]), which correspond to pixels that constitute an intracavitary color image that has a plurality of color components (e.g., paragraph [0032]), on a target plane (e.g., the spaced graphed in Fig. 3) according to color components of the pixel correspondence points (e.g., Fig. 3), the target plane intersecting a predetermined color space (wherein the predetermined color space is the RG two-dimensional color space, in keeping with Applicants use of the term “color space” as defined in paragraph [0004] and [0119] for example); 
an axis setting operation (e.g., S103, Fig. 3) configured to set a reference axis (“fits a straight line” paragraph [0047], “L1” Fig. 3) in the target plane based on pixel correspondence points plotted on the target plane (e.g., paragraph [0047], Fig. 3); and 
an evaluation value calculating operation (e.g., S105, Fig. 3) configured to calculate a prescribed evaluation value (“d” Fig. 3, paragraph [0051]) with respect to the intracavitary color image based on a positional relationship (e.g., TH1, TH2, Fig. 3) between the reference axis and the pixel correspondence points (e.g., Fig. 2, paragraph [0051] and see Fig. 3 as plotted data).
Kanda discloses at paragraph [0042] graphic fitting unit 121 includes a straight line fitting unit 121 a configured to fit a straight line to the distribution profile of feature data.  Fig. 3 illustrates one example of what such a straight line might look like.  The line does not appear to intersect the origin of the target plane, nor would it via extrapolation.  Accordingly, Kanda does not appear to specifically disclose “the target plane intersecting an origin of a predetermined color space” are required by claim 1.  However, Examiner notes there are numerous other straight lines which could intersect the origin of the graphed space.  Kanda also discloses at paragraph [0046] “[I]n subsequent step S102, the feature data calculator 110 acquires a value of the R component and a value of the G component as the feature data of each pixel. Here, the reason for acquiring the values of the R component and the G component is that these two components are components having different absorption/scattering levels in a living body and it is possible to accurately detect a lesion based on a difference between these components. Of course, combinations of other color components or a secondary value calculated by known conversion processing may be used as feature data. To be more specific, it is possible to use the brightness and color difference found by YCbCr conversion or the hue, saturation, intensity and the like found by HSI conversion.”  
To that end, it was well known in the art to convert primary color information of each pixel in an image into color information of hue, saturation and intensity, resulting in each pixel having been plotted on an HSI color space including hue, saturation and intensity using the color information and doing so using the origin of the target plane was a common way to perform such an HIS conversion process.  For example, paragraph [0045] of Shinoda teaches exactly that.  Regarding plotting and connecting data points through the origin of the graph, Shinoda teaches plotting points (e.g., indicative of hue and intensity, and using a straight line to connect data in a straight line that passes through the origin of the graph.  See paragraph [0053], Fig. 6.
Detection Processing of Mode Value of Hue in paragraph [0045] of Shinoda teaches:
Using the color information of each pixel converted by the RGB to HSI conversion processing, each pixel is plotted in a predetermined color space. By the above-mentioned conversion processing, the color information of each pixel is converted into color information of hue, saturation and intensity, and therefore, each pixel is plotted on an HSI color space including hue, saturation and intensity using the color information. Those indicated by “•” in FIG. 4 are plotted based on the color information of each pixel. FIG. 4 shows an HSI color space and the hue axis is taken in the circumferential direction in the plane of the paper, the saturation axis is taken in the radial direction, and the intensity axis is taken in the direction perpendicular to the plane of the paper. In FIG. 4, for example, a hue distribution is such that in which the hue of each pixel obtained from a color image is distributed in the region of magenta. Using this generated hue distribution, a mode value of the hue is detected. As a mode value of the hue, the hue in the region of the pixels plotted in the largest number is detected of the hue distribution of all of the pixels distributed in the region of each color. In the hue distribution shown in FIG. 4, the hue of the pixel indicated by “Δ” is the mode value of the hue in the hue distribution.

Thus, it would have been prima facie obvious to one having ordinary skill in the art to pass the reference line of the pixel data through the origin of the graph representing the target plane as taught by Shinoda for the advantage of including intensity as one of the calculations alongside hue and saturation and as a common, well-known way to plot process data to change the hue of each pixel plotted on a color space (paragraph [0052] of Shinoda).
As to Claim 2, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein the target plane is a plane that includes an R component axis (e.g., Fig. 3, horizontal axis, paragraph [0046], [0049]).
As to Claim 3, Kanda and Shinoda disclose the electronic endoscope system according to Claim 2, as discussed above.  
Kanda further discloses wherein the target plane is a plane that further includes a G component axis (e.g., Fig. 3, vertical axis, paragraph [0046], [0049]).
As to Claim 4, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein the reference axis is an axis drawn on a boundary line between a region in which the pixel correspondence points are {P58160 03928969.DOCX}37distributed and a region in which pixel correspondence points are not distributed in the target plane (e.g., TH1, TH2, Fig. 3, paragraph [0053]).
As to Claim 5, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein: the plotting operation plots the pixel correspondence points in a predetermined section of the target plane (that being, the space created in the graph depicted in Fig. 3), the section is defined by first and second axes that pass through the origin (those being horizontal and vertical axes), letting the origin be a start point of the first and second axes (by plain meaning of the words and by definition the origin in Kanda meets the limitation), and other ends of the first and second axes be end points of the axes (by plain meaning of the words and by definition the limitation is met), and the axis setting operation detects a pixel correspondence point that is located on a line segment connecting the end point of the second axis and the end point of the first axis and that is closest to the end point of the second axis (the combination of Kanda and Shinoda as set forth above in Claim 1 meets the claim limitation as Kanda connects the points together calculates a straight line therebetween the points, the points meeting the claim limitation by definition since nothing prevents the interpretation and labeling of each point as claimed), and sets an axis that connects the detected pixel correspondence point and the start point as the reference axis (e.g., “L1” as an axis).
As to Claim 7, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein the axis setting operation sets the reference axis each time the color image is captured by an image capturing unit, or only at a predetermined timing (the limitation of “or only at a predetermined timing” is met when the action is performed at least once by Kanda).
As to Claim 8, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein the axis setting operation calculates a provisional reference axis each time a predetermined timing is reached (the limitation of calculating a provisional reference axis is met when the action of setting Th1 is performed at least once by Kanda), and sets the reference axis based on the provisional reference axes calculated at the timings (e.g., Fig. 3).
As to Claim 9, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein the reference axis is an axis having a high correlation with a hue of a mucous membrane in a body cavity (e.g., paragraph [0032]).
As to Claim 10, Kanda and Shinoda disclose the electronic endoscope system according to Claim 1, as discussed above.  
Kanda further discloses wherein the prescribed evaluation value is a numerical representation of an abnormal portion in a body cavity (e.g., paragraph [0043] where “d” in paragraph [0053] is the intra-feature-space referred to in paragraph [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20030071895 to Higuchi 
20040156544 to Kajihara 
US4805016 to Kato 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795